


110 HR 7301 IH: To provide for the conveyence of a parcel of land held by

U.S. House of Representatives
2008-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7301
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2008
			Ms. Ros-Lehtinen (for
			 herself, Mr. Lincoln Diaz-Balart of
			 Florida, Mr. Mario Diaz-Balart of
			 Florida, and Ms. Wasserman
			 Schultz) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for the conveyence of a parcel of land held by
		  the Bureau of Prisons of the Department of Justice in Miami Dade County,
		  Florida, to facilitate the construction of a new educational facility that
		  includes a secure parking area for the Bureau of Prisons, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Miami
			 Dade College Land Conveyance Act.
		2.Conveyance of
			 Bureau of Prisons land to Miami Dade County, Florida
			(a)Conveyance
			 requiredThe Attorney General
			 shall convey, without consideration, to Miami Dade College of Miami Dade
			 County, Florida (in this section referred to as the College),
			 all right, title, and interest of the United States in and to a parcel of land
			 held by the Bureau of Prisons of the Department of Justice in Miami Dade
			 County, Florida, consisting of a parking lot approximately 47,500 square feet
			 and located at 35 NE 2 Street, for the purpose of permitting the College to use
			 the parcel as a site for a new educational building that includes a parking
			 area, of which not less than 118 secure parking spaces shall be designated for
			 use by the Bureau of Prisons of the Department of Justice.
			(b)Reversionary
			 interestIf the Attorney General determines at any time that the
			 real property conveyed under subsection (a) is not being used in accordance
			 with the purpose of the conveyance specified in such subsection, all right,
			 title, and interest in and to the property shall revert, at the option of the
			 Attorney General, to the United States, and the United States shall have the
			 right of immediate entry onto the property. Any determination of the Attorney
			 General under this subsection shall be made on the record after an opportunity
			 for a hearing.
			(c)SurveyIf
			 the Attorney General considers it necessary, the Attorney General may have the
			 exact acreage or square footage and legal description of the land to be
			 conveyed under subsection (a) determined by a survey satisfactory to the
			 Attorney General. The College shall bear the cost of the survey.
			(d)ExemptionSection 102(2)(C) of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) shall not apply to the
			 conveyance of land under subsection (a).
			
